Title: To John Adams from Samuel Osgood, 14 November 1786
From: Osgood, Samuel
To: Adams, John


     
      Dear Sir.—
      New York Novr. 14th. 1786
     
     I have to acknowledge the Rect. of your Favor, which I should have answered sooner, had any Thing within the Compass of my Knowledge occurred, of sufficient Consequence to inform you of.— The present Secretary for foreign Affairs, I have no Doubt, keeps you well informed of all the political Occurances here.—
     But in a Government, where expedients only keep up its Existence; it is impossible to foresee what sudden & unexpected Changes may take Place—
     The federal Government seems to be as near a Crisis as it is possible for it to be— The State Governments are weak & Selfish enough; & they will of Course annihilate the first— Their stubborn Dignity will never permit a federal Government to exist— There are however a few Men in every State, who are very seriously impressed with the Idea, that without a proper federal Head, the Individual States must fall a Prey to themselves, or any Power that is disposed to injure them— with this Idea, they are thinking very seriously in what Manner to effect the most easy & natural Change of the present Form of the federal Government, to one more energetic; that will at the same Time create Respect, & secure properly, Life, Liberty & Property— It is therefore not uncommon to hear the Principles of Government stated in common Conversation— Emperors, Kings, Stadholders, Governors General, with a Senate, or House of Lords, & House of Commons, are frequently the Topics of Conversation Many are for abolishing all the State Governments, & for establishing some Kind of general Government. but, I beleive very few agree in the general Principles; much less in the Details of such a Government.
     How to effect a Change is the Difficulty— The Confederation provides that Congress shall make the Alterations, & that they Shall be adopted by the several Legislatures— Yet the Idea of a special Convention appointed by the States, to agree upon, & propose such Alterations as may appear necessary, seems to gain Ground— But the Danger is that neither Congress nor a Convention will do the Business—for the Situation of the United States, & of some of the particular States, is such, that an Army must be keept up— And the Probability is at present, that, that Army, will be seriously employed— And in Case of a civil War—The Men of Property will

certainly attach themselves very closely to that Army; the first issue of which, it is feared, will be, that the Army will make the Government of the united States.— Many say already, any Change will be for the better—And are ready to Risque any Thing to effect it— The Disturbances in Massachusetts seem most likely to produce some very important Event. It is a little surprising to some, how they come to break out in such a Manner there.— It is said that the Insurgents have two Objects in Veiw— One to reduce their State Debt, & those Securities given by the united States to Citizens of that State for their Servies, or Monies loand, to their current Value in the Market—the other, to annihilate private Debts.— Perhaps this may be in Part true— And the greater Number may have nothing farther in Veiw but to remedy some supposed Greivances Yet as it affords a fine Opportunity for the restless Enemies of this Country to sow Dissentions, we have too much Reason to beleive, that they are not only looking on as Spectators, but that they are industriously employed in disseminating Disaffection to the present Forms of Government— If these Enemies are british, or their old Adherents among, us, which seems to be the Case, because they are traced from Hampshire & Berkshire, to Vermont, & from thence to Canada. If they are british, their Object must be something farther than mere Revenge— And that Object can be nothing Short of establishing a monarchical Government in this Country, & placing some one of George’s Sons on the Throne.— If this Object is worth to the british, from five to ten Millions Sterg. & they can advance the Money— they can & will effect it. Not by Force of Arms, for if they should come out openly against us we Should fight again— But be assured, this Country is extremely poor, as well as extravagant—And I have no doubt but ten Millions artfully applied would secure nearly the whole Country.— That the british will, & do cherish all their old Adherents is not to be doubted—And that those Adherents never will be Americans, is a Principle founded in Nature—
     That the french will not be silent, unoperative Spectators in these Negociations, if they should happen, is most certainly to be expected— They wish to keep us Just where we are; or if a little more insignificant quite as well; they will therefore Veiw without Emotion any civil Commotions that tend to weaken us; But if there Should be any Danger of the Scale’s preponderating in favor of any other foreign Power, they will act with their usual Address.—
     The British Party is, & will be great— The french Party also— The genuine Americans few.— The Speculators numerous, who care not

what the Government is, so that they can speculate upon & spunge it.
     Mr. Jay will probably have furnished you with the News Papers of this Country, which will contain much with Respect to the Hostile Disposition of the Indians— That the british instigate them to make Depredations on us, is very natural— But why they are reinforcing Canada, which by the public Papers appears to be the Case, is not so easy to determine.—
     All Things are operating here to bring the Cincinnati into Vogue.— I cannot say, I think they are all for supporting Government; but they are for having Government—
     The Leader of the Insurgents in Massachusetts is entitled to the Ribbon & Eagle— He left the Army in the Fall of 1780 being then a Captain of good Reputation; his Name is Shays.— A Man without Education— But not without Abilities.— He is privately involved— which may be the Reason why he has adopted such violent Measures— It is generally supposed that he cannot Retreat.—
     As to the Situation of the Finances of the united States they can scarcely be in a worse Condition.— As to making any farther Attempts to discharge any Part of the Principal or Interest of our Foreign Debt it is in vain— The thirteen States do not pay enough to keep the civil List together, which do not require more than one hundred thousand Dollars a Year.— I have enclosed you a Schedule which will give you a full View of the Requisitions of Congress—the Payments & Balances due.—
     I am Sir / with great Respect / Your most obedient Servant
     
      Samuel Osgood.
     
    